DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how steps i and ii of claim 1 are connected to steps iii and iv. These two groups seem to constitute two unrelated actions.
Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the dedicated communication pathway".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the pre-established communication pathway".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, 15-18, 20-27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., USPN 2012/0099425, in view of Koodli et al., USPN 2007/0198837.
With regard to claim 1, Wang discloses a product for securing communications of a plurality of networked computing devices (Fig 1), the product including a computer-readable storage medium having computer-readable program code embodied therein (0008, 0012), the computer-readable program code executable by a processor to perform communication management operations (0010), the communication management operations including consuming a first network packet to obtain a first payload and a destination port number, the destination port number assigned to a destination port on one of the plurality of networked computing devices (0053, Fig 3), and confirming the first payload conforms to at least one of a data model pre-assigned to the destination port number (0053).  Wang does not disclose forming a second network packet including a second payload, and at least one of a local program identification code, and a data model identification code, and executing at least one instruction to send the second network packet to network security software on the one of the plurality of networked computing devices via a secure communication pathway. Koodli discloses packet forwarding system similar to that of Wang (0033), wherein the system performs the steps of forming a second network packet including a second payload (encrypted first packet, 0033), and at least one of a local program identification code (encryption code, 0033), and a data model identification code (peer-to-peer, 0038), and executing at least one instruction to send the second network packet to network security software on the one of the plurality of networked computing devices via a secure communication pathway (0033, 0066). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the security features of Koodli in the system of Wang for the motivation of verifying payloads and ensuring security of information.
With regard to claims 2-7, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses using challenge/response to authenticate a device prior to sending other data (0108-0109). The challenge could read on the payload and identification codes of steps iii and iv.
With regard to claim 10, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses using a series of keys (0023).
With regard to claim 13, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses verifying that the local program is authorized to be on the network (0092).
With regard to claims 15 and 16, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses encrypting the payload using the data model ID (0033), as outlined above.
With regard to claim 17, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Wang further discloses one of the plurality of devices is remote (Fig 1). 
With regard to claim 18, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses the local program ID code identifies the encryption (a data key, 0033).
With regard to claim 20, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Wang further discloses a packet is received at a first port (ring port) and a second packet is sent from a different port (Fig 8 S240).
With regard to claim 21, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses a one-to-one correspondence to an n-tuple (0064).
With regard to claims 22 and 23, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses the second packet includes the encrypted first packet (0033, 0038).
With regard to claim 24-27, Wang in view of Koodli discloses the product of claim 1, as outlined above, and Wang further discloses the data model can be approved or rejected based on the type (0044, 0063).
Claims 1-10 and 13-27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wiegel, USPN 6,131,163, in view of Koodli.
With regard to claim 1, Wiegel discloses a product for securing communications of a plurality of networked computing devices (abstract), the product including a computer-readable storage medium having computer-readable program code embodied therein, the computer-readable program code executable by a processor to perform communication management operations (column 2 lines 21-32), the communication management operations including consuming a first network packet to obtain a first payload and a destination port number, the destination port number assigned to a destination port on one of the plurality of networked computing devices (column 9 lines 22-37), and confirming the first payload conforms to at least one of a data model pre-assigned to the destination port number (column 9 lines 38-47).  Wiegel does not disclose forming a second network packet including a second payload, and at least one of a local program identification code, and a data model identification code, and executing at least one instruction to send the second network packet to network security software on the one of the plurality of networked computing devices via a secure communication pathway. Koodli discloses packet forwarding system similar to that of Wiegel (0033), wherein the system performs the steps of forming a second network packet including a second payload (encrypted first packet, 0033), and at least one of a local program identification code (encryption code, 0033), and a data model identification code (peer-to-peer, 0038), and executing at least one instruction to send the second network packet to network security software on the one of the plurality of networked computing devices via a secure communication pathway (0033, 0066). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the security features of Koodli in the system of Wiegel for the motivation of verifying payloads and ensuring security of information.
With regard to claims 2-7, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses using challenge/response to authenticate a device prior to sending other data (0108-0109). The challenge could read on the payload and identification codes of steps iii and iv.
With regard to claim 8, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses sending the packets at different osi layers (column 11 lines 1-25).
With regard to claim 9, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses filtering packets at the kernel level (column 13 lines 9-16). 
With regard to claims 10 and 14, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses using a series of keys (0023).
With regard to claim 13, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses verifying that the local program is authorized to be on the network (0092).
With regard to claims 15 and 16, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses encrypting the payload using the data model ID (0033), as outlined above.
With regard to claim 17, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses one of the plurality of devices is remote (column 10 lines 33-48). 
With regard to claim 18, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses the local program ID code identifies the encryption (a data key, 0033).
With regard to claim 19, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses receiving the packet from a first NIC (column 9 lines 24-37).
With regard to claim 20, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses a packet is received at a first port (column 10 lines 33-48) and a second packet is sent from a different port (column 9 lines 24-37).
With regard to claim 21, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses a one-to-one correspondence to an n-tuple (0064).
With regard to claims 22 and 23, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Koodli further discloses the second packet includes the encrypted first packet (0033, 0038).
With regard to claim 24-27, Wiegel in view of Koodli discloses the product of claim 1, as outlined above, and Wiegel further discloses the data model can be approved or rejected based on the type (column 9 lines 38-47).
Claims 8, 9, 14, 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Koodli, in further view of Wiegel.
With regard to claims 8, 9, 14, 19, Wang in view of Koodli discloses the product of claim 1, as outlined above, but neither mentions what osi level the data is sent in, performing functions at eh kernel level, or receiving information from am NIC. Wiegel discloses a product of receiving packets and determining if they satisfy criteria, similar to the product of Wang in view of Koodli. Wiegel further discloses that data is transmitted at varying osi layers (column 11 lines 1-25), filtering the packets at the kernel level (column 13 lines 9-16), and receiving data from NIC (column 9 lines 24-37). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement these known data management ideas of Wiegel in the product of Wang in view of Koodli for the motivation of implementing the various advantages of each of these data management ideas.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,375,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double patenting rejection was overcome.
References Cited
Kapoor et al., USPN 8,402,540, discloses a method of routing incoming payloads with destination ports within a network (column 8 lines 55-63), and limits functionality based on format (column 45 lines 38-48), but is not seen as reading on the instant claims.
Conclusion
This is a continuation of applicant's earlier Application No. 16/153,448.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434